On petitions for writs of certiorari to the Supreme Court of Illinois;
On petition for writ of certiorari to the Supreme Court, Seneca County, New York;
On petition for writ of certiorari to the Criminal Court of Cook County, Illinois; and
On petition for writ of certiorari to the Supreme Court of Illinois.
*770November 13, 1945.
The petitions for writs of certiorari are denied for the reason that applications therefor were not made within the time provided by law. § 8 (a), Act of February 13, 1925 (43 Stat. 936, 940), 28 U. S. C. §350.